Citation Nr: 0430904	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  98-19 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial increased disability rating for 
multiple sclerosis, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her parents


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April to 
August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO granted 
service connection for multiple sclerosis and awarded a 
30 percent evaluation to this disability, effective from 
September 1997.  Following notification of the decision, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to an initial rating greater than 30 percent 
for this service-connected disorder.  

The 30 percent disability rating assigned to the 
service-connected multiple sclerosis is based on an initial 
grant of service connection for this disorder.  As such, the 
entire period associated with this service-connected 
disability will be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the rating issue with regard to this 
service-connected disorder is correctly characterized as 
discussed in the following decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  As a result of the service-connected multiple sclerosis, 
the veteran experiences urinary frequency which results in 
daytime voiding more often than once an hour.  

3.  As a result of the service-connected multiple sclerosis, 
the veteran has mild incomplete paralysis of her sciatic 
nerve.  

4.  The veteran has no other compensably disabling symptoms 
of multiple sclerosis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 
40 percent based upon urinary frequency resulting from the 
service-connected multiple sclerosis has been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.115a, & 4.124a, Diagnostic Code 8018 
(2004).  

2.  The criteria for an initial disability rating of 
10 percent based upon mild incomplete paralysis of the 
sciatic nerve resulting from the service-connected multiple 
sclerosis has been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1) & 4.124a, Diagnostic 
Codes 8018 and 8520 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in September 2003 in the present case, the 
RO specifically informed the veteran of the type of evidence 
necessary to support her increased rating claim.  Also, the 
RO notified her that VA would make reasonable efforts to help 
her obtain such necessary evidence but that she must provide 
enough information so that VA could request the relevant 
records.  Further, the veteran was advised of the attempts 
made to obtain evidence and was asked to provide 
authorization for the release of any additional private 
medical records.  In addition, the veteran was asked to 
identify information concerning her records so that VA could 
try to obtain them.  

The May 1998 and October 1998 rating decisions, the October 
1998 statement of the case, as well as the March 2001 and 
February 2004 supplement statements of the case notified the 
veteran of the relevant rating criteria and evidence 
necessary to substantiate her increased rating claim.  These 
documents also included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of treatment identified by the 
veteran, and all available evidence has been associated with 
the claims folder.  In addition, the veteran has been 
accorded multiple pertinent VA examinations during the 
current appeal.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA with regard to the veteran's service connection claim.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Factual Background

According to the service medical records, between April and 
May 1981, the veteran was treated on multiple occasions for 
pain and swelling in both ankles, swollen feet, as well as 
knee, low back, and right shoulder pain.  In July 1981, the 
veteran sought treatment for complaints of urinary frequency 
and nocturnal voiding.  A yeast infection was assessed.  The 
separation examination, which was conducted in August 1981, 
demonstrated a right arm strain and was otherwise normal.  

At a VA examination conducted in March 1982, the veteran 
complained of knee, heel, ankles, and back problems since 
service.  She also reported that the urinary tract infection 
sustained during service had not recurred.  The examiner 
found no evidence of active arthritis of the veteran's back, 
knees, or heels.  With regard to the veteran's urinary tract 
condition, the examiner diagnosed a history of a urinary 
tract infection.  

At a private outpatient treatment session in September 1984, 
the veteran reported being weak and tired.  Additional 
private medical records include complaints of urinary burning 
sensation in December 1989 as well as feelings of weakness 
and fatigue in August 1991.  

Thereafter, in June 1994, the veteran was hospitalized for 
several days with complaints of new-onset blurred vision and 
dizziness for the past two days.  She also recalled prior 
intermittent symptoms which included right arm paresthesias 
and numbness.  A neurological examination completed at 
admission demonstrated bilateral internuclear ophthalmoplegia 
and vertical upbeating nystagmus.  Magnetic resonance imaging 
(MRI) completed on the veteran's brain showed a nonspecific 
solitary area of T2 brightening in the left frontal lobe deep 
white matter which the physician explained was not typical 
for multiple sclerosis lesions (which was typically 
paraventricular and rod-shaped).  At discharge, the veteran 
was stable with slowly resolving blurred vision but with 
continued signs of ocular motor deficits.  The treating 
physician diagnosed probable multiple sclerosis and explained 
that future episodes of focal neurological deficits would 
make this diagnosis more certain.  

Subsequent private medical records dated from later in June 
1994 to September 1994 reflect continued treatment for 
multiple sclerosis.  In June 1994, complaints included 
diplopia, visual blurring, intermittent paresthesias on the 
right side, dizziness, and lightheadedness, and a 
neurological evaluation reflected a bilateral internuclear 
opthalmoplegia and an early Marcus Gunn pupil in the right 
eye, brisk reflexes with down-going toes, a mildly unsteady 
gait with slight widening of the base, and no focal weakness 
or sensory loss.  In July 1994, the veteran reported 
intermittent tingling in her feet and arms but denied 
diplopia, dizziness, or unsteadiness with gait.  A 
neurological evaluation demonstrated alternating esotropia, 
decreased right nasal labial fold, equal and reactive pupils, 
deep tendon reflexes of 3+ with no clonus, and an intact gait 
which was slightly unsteady.  

In August 1994, the veteran noted some improvement in her 
condition.  She described some blurring of vision, numbness 
on her right side, and some unsteadiness of gait but denied 
diplopia, headaches, cognitive dysfunction, and bladder 
dysfunction.  A neurological evaluation was normal except for 
a slight decrease in vibratory sensation in the right hand 
and a moderate decrease in the left hand as well moderate 
vibratory loss in the feet.  In September 1994, the veteran's 
multiple sclerosis was found to be stable with only minimal 
sensory loss in her right hand.  

In November 1994, the veteran sought private medical care for 
her multiple sclerosis.  At that time, she complained of 
paresthesias and clumsiness in her hands, a tremor in her 
hands, tingling paresthesias in her feet, and some blurring 
of her vision.  A neurological evaluation was normal except 
for some loss of smooth pursuit movements in the eyes, mild 
to moderate vibratory loss symmetrically in the hands and 
feet, a mild intention tremor, and difficulty doing rapid 
alternating movements due to clumsiness in the hands.  

Subsequent private medical records dated from January 1995 to 
December 1996 reflect periodic treatment for multiple 
sclerosis.  In January 1995, she complained of blurring 
vision, numbness and clumsiness in her right hand, a great 
deal of fatigue, and some aching in her right leg and foot.  
A neurological evaluation was normal except for findings of a 
mild intention tremor in the veteran's right hand, moderate 
vibratory loss in her right hand, mild vibratory loss in her 
left hand, mild vibratory loss in her feet, bilateral 
anterior visual pathway dysfunction, optic neuritis, and 
abnormal spinal SEPs.  Evaluations completed in March and 
June 1995 found the veteran's multiple sclerosis to be in 
remission and stable.  

An evaluation completed in July 1995 showed the veteran's 
inability to use her hands for repetitive action such as 
pushing, pulling, or fine manipulation; inability to use her 
hands for repetitive movements such as operating foot 
controls; and inability to climb at all.  The treating 
physician concluded that the veteran had significant and 
persistent disorganization of motor function which affected 
two extremities and which resulted in sustained disturbance 
of gross and dexterous movements or gait and station.  The 
doctor also found the veteran to have significant 
reproducible fatigue of motor function with substantial 
muscle weakness on repetitive activity which was demonstrable 
on physical examination and which was related to neurological 
dysfunction in areas of the central nervous system known to 
be pathologically involved by the multiple sclerosis process.  
In addition, this physician recommended total restriction of 
any activities involving unprotected heights, being around 
moving machinery, exposure to marked changes in temperature 
and humidity, driving automotive equipment, and exposure to 
dust, fumes, and gases.  

In September and December 1995, the veteran sought private 
medical care for complaints of persistent severe fatigue, 
weakness on her right side, difficulty using her right hand, 
some tremor bilaterally, some gait disturbance, and 
lightheadedness.  Neurological evaluations were normal except 
for findings of down-going toes, mild bilateral FNF intention 
tremor, a decreased ability to do rapid alternating movements 
with the right hand, and a slightly wide-based and minimally 
unsteady gait.  In December 1995, the treating physician 
concluded that the veteran's multiple sclerosis was stable.  

In July 1996, the veteran reported a flare-up of her multiple 
sclerosis, including blurred vision, double vision, 
difficulty with ambulation, dragging of her right leg, 
clumsiness in her hands, and chronic fatigue.  Objective 
findings shown on neurological evaluation included loss of 
smooth pursuit movements, a mild hemiparesis on the right, a 
bilateral intention tremor, a mildly unsteady gait, slight 
dragging of the right leg, and moderate vibratory loss in the 
feet and fingers.  

In August 1996, the veteran continued to complain of severe 
fatigue, weakness, and clumsiness in her right upper 
extremity (particularly in her right hand).  A neurological 
evaluation showed mild pronation drift to the right upper 
extremity, a bilateral intention tremor in the hands, a 
mildly unsteady gait, brisk reflexes, and up-going toes.  

At a follow-up treatment session in December 1996, the 
veteran continued to complain of severe fatigue and 
unsteadiness of gait.  She also described one recent episode 
of incontinence and persistent bladder urgency as well as a 
great deal of stiffness and aching in her neck and shoulders.  
She denied diplopia, visual loss, and numbness in her 
extremities.  A neurological evaluation was normal except for 
findings of a mild intention tremor of the veteran's fingers.  

Records of follow-up private medical care in January, May, 
and August 1997 indicate that the veteran's multiple 
sclerosis was essentially stable.  During that time, her 
complaints consisted of fairly severe fatigue, some numbness 
in her feet, weakness and unsteadiness in her gait, and 
occasional blurring vision.  Neurological evaluations were 
essentially normal except for findings of mild diffuse 
generalized weakness in the upper and lower extremities, 
down-going toes, and a bilateral intention tremor.  

Subsequently, at a private outpatient treatment session in 
November 1997, the veteran described some mild flare-ups of 
her multiple sclerosis but denied that any of them were 
significantly disabling.  She explained that she had 
experienced some transient episodes of double vision and 
blurred vision, some feelings of weakness in her legs 
(particularly her right lower extremity which buckled on her 
on several occasions), some mild tremors in her hands, as 
well as generalized fatigue.  She reported taking medication 
for her symptomatology.  A physical examination demonstrated 
that the veteran was alert, awake, oriented, and 
normocephalic and exhibited no evidence of trauma.  
Extraocular movements were full with some mild gaze evoked 
horizontal nystagmus on the left and right lateral gaze.  A 
neurological evaluation reflected normal strength in the 
upper extremities, mild diffuse weakness in the lower 
extremities (graded at 1+), brisk and equal reflexes, toes 
which were "down going," a bilateral FNF intention tremor, 
mild vibratory loss in the feet, normal gait and station, as 
well as a negative Romberg test.  The treating physician 
concluded that the veteran's multiple sclerosis was stable.  

At a follow-up treatment session in February 1998, the 
veteran reported having had no flare-ups of multiple 
sclerosis since her last visit.  She explained that, although 
her legs feel generally weak at times, she has had no 
episodes of loss of vision, bladder dysfunction, upper 
extremity numbness or weakness, or lower extremity numbness.  
A neurological evaluation demonstrated a mild intention 
tremor, normal strength and tone, reflexes which were 2+ and 
equal, and no nystagmus or ataxia.  The veteran's treating 
physician concluded that her multiple sclerosis was stable.  

A VA outpatient treatment record dated in March 1998 includes 
the veteran's complaints of fatigue, numbness in the back and 
legs, difficulty climbing stairs.  In addition, the veteran 
reported that, since the prior summer, she had used a cane 
for ambulation.  

Later in March 1998, the veteran underwent a VA miscellaneous 
neurological disorders examination.  At that time, she 
complained of generalized fatigue, numbness in her lower back 
and leg, dizziness, weakness of her leg (requiring crutches) 
since service.  In addition, she described difficulty 
standing and walking, numbness in the back of her head, poor 
vision, and right-sided arm numbness.  She also stated that 
she had had several urinary tract infections during service.  
The examiner observed that the veteran used a cane for 
ambulation.  She also reported severe generalized fatigue 
after walking less than one-half of a football field.  She 
noted that her medication had decreased her multiple 
sclerosis exacerbations but that she continued not to feel 
well on a daily basis.  

A neurological evaluation demonstrated fully intact cranial 
nerves 2-12, generalized give-way weakness with 4/5 strength, 
brisk and equal deep tendon reflexes, flexor plantar 
reflexes, a bilateral intention tremor, mild vibratory loss 
in the feet, and normal gait and stance.  The examiner noted 
that recent neurological testing of the veteran's brain had 
been normal but that a visual evoked response completed in 
December 1994 demonstrated abnormal visual evoked response 
due to prolongation of the P2 wave bilaterally which was 
consistent with a bilateral anterior visual pathway disorder 
such as those seen with optic neuritis which is consistent 
with a diagnosis of multiple sclerosis.  The examiner noted 
that the veteran's medical records reflected a diagnosis of 
multiple sclerosis in 1994.  However, the examiner also 
expressed his opinion that, based on the veteran's verbal and 
objective medical, history, "it is apparent that she had 
symptoms of multiple sclerosis dating back to the service."  

In May 1998, the RO considered this in-service, and 
post-service, evidence.  The RO concluded that the evidence 
warranted the grant of service connection for multiple 
sclerosis as well as the award of a 30 percent rating for 
this disability, effective from September 1997.  The 
veteran's service-connected multiple sclerosis has remained 
evaluated as 30 percent disabling.  

According to the relevant evidence received during the 
current appeal, in a June 1998 letter, the veteran's private 
physician explained that he treats the veteran for 
"relapsing remitting multiple sclerosis."  This physician 
noted that the veteran's primary symptoms include diffuse 
weakness, severe fatigue, and tremors involving the fine 
motor skills in her hands.  The physician expressed his 
opinion that the veteran "is considered completely disabled 
at this time due to her multiple sclerosis."  

In a statement dated in the following month, another private 
doctor noted that he treats the veteran for her symptoms of 
double vision, difficulty with her extremities, urinary 
urgency, and urinary incontinence.  A urodynamic evaluation 
had demonstrated a neurogenic bladder with hyperreflexia and 
a suggestion of vesicle sphincter dyssynergia.  

In a statement dated later in July 1998, another private 
physician noted that the veteran had returned for follow-up 
care due to complaints of severe headaches, blurry vision, 
and numbness in the back of her head and neck.  She denied 
having double vision.  An eye examination demonstrated best 
corrected visual acuity of 20/30+ bilaterally, which the 
physician explained represented a change from the previous 
prescription.  As such, the physician gave the veteran a new 
prescription for glasses.  

In an October 1998 letter, the veteran's treating physician 
continued the veteran's diagnosis of "relapsing, remitting 
multiple sclerosis."  The physician reiterated his opinion 
that the veteran is "medically completely disabled from all 
occupations due to her multiple sclerosis including [the] 
symptoms of gait instability, severe fatigue, cognitive 
impairment and depression."  In a December 1998 report, the 
veteran's treating physician noted that her overall condition 
has been stable.  The veteran had complained of stiffness and 
burning in her neck, severe dysesthesias at the base of her 
skull and across her neck and shoulders, generalized fatigue, 
and weakness.  A neurological evaluation showed 4+ reflexes, 
down-going toes, a mild bilateral intention tremor, and 
normal cranial nerves 2-12.  The physician provided an 
impression of relapsing and remitting multiple sclerosis as 
well as resolving depression and multiple sclerosis 
encephalopathy.  

In a record also dated in December 1998, the private 
physician who had previously examined the veteran's eyes 
noted that in November 1998 he had once again completed a 
visual evaluation of the veteran.  This eye examination 
demonstrated corrected distant visual acuity of 20/25 
bilaterally, corrected near visual acuity of 20/20, no visual 
field loss, and no evidence of strabismus.  The physician, 
who gave the veteran a new prescription for her glasses, 
explained that her complaints had remained relatively 
consistent.  The doctor also noted that the veteran's past 
several eye examinations had been relatively stable.  

In January 1999, the veteran underwent a private physical 
examination due to her chief complaints of bilateral neck, 
upper dorsal, and lower back pain with secondary complaints 
of pain and paresthesia radiating down both arms to her 
fingers and down both of her legs to her toes.  The examiner 
diagnosed cervical spondylosis without myelopathy, 
lumbosacral segmental dysfunction, as well as pain and 
paresthesia in both upper and lower extremities due to 
multiple sclerosis.  

In May 1999, the veteran sought follow-up treatment from her 
private physician.  At that time, she complained of 
persistent headaches, low back pain, weakness in her legs, 
chronic constipation, and bladder dysfunction with urinary 
retention.  MRI of the veteran's lumbar spine showed no 
evidence of lumbar disc disease.  A neurological evaluation 
demonstrated normal cranial nerves 2-12, diffuse weakness, 
fair strength, brisk reflexes, down-going toes, an unsteady 
wide-based gait, and no dysmetria.  The doctor confirmed the 
previous impression of relapsing and remitting multiple 
sclerosis and explained that the veteran is "slowly becoming 
progressively more disabled with her multiple sclerosis . . . 
[and] now suffers from a gait disorder, urinary difficulties, 
chronic constipation, as well as pain in her neck and low 
back."  

According to a June 1999 private medical report, the veteran 
ambulated slowly using a straight cane on level surfaces for 
short distances of only 20-30 feet.  Her maximum distance was 
75 feet, at which time she became fatigued and unsteady and 
displayed shortness of breath, muscle weakness, instability 
of her right lower extremity with buckling of the knee, and 
loss of balance due to the effects of multiple sclerosis.  A 
physical therapist noted that the veteran would use a 
lightweight wheelchair for longer distances and during 
exacerbations which render her "even less functional."  The 
physical therapist also noted the veteran independently 
performed her own personal care as well as light housekeeping 
with multiple rest periods.  

In April 2000, the veteran underwent a compensation and 
pension general medical and neurological examination.  At 
that time, she complained of a feeling of tiredness, 
difficulty in focusing, diplopia, headaches, dizziness, 
vertiginous symptoms, blurred vision, numbness in both hands, 
giving-out of her legs, and frequent bladder infections.  A 
neurological evaluation demonstrated intact cranial nerves 
2-12, a pillar involving the right optic disc (particularly 
between the 9 o'clock and 11 o'clock positions), intact gross 
and peripheral vision, no nystagmus, no diplopia, normal 
range of extraocular movements, 5/5 motor strength of both 
upper and lower extremities, brisk deep tendon reflexes, 
intact sensory evaluation, down-going plantars, a normal 
finger-to-nose test, a normal heel-to-shin test, a negative 
Romberg's test, intact hand grip, and well-maintained 
coordination.  The examiner diagnosed multiple sclerosis.  

In a January 2002 letter, a VA physician who treats the 
veteran for her depression noted that she has complained of 
bladder, visual, and gait problems.  In addition, the veteran 
has also described chronic problems with numbness, 
particularly in her right arm.  

In November 2002, the veteran requested diapers for 
incontinence.  She was advised to use self-catheterization.  

An examination completed at a VA outpatient treatment session 
in March 2003 demonstrated full visual fields by 
confrontation, non-congested conjunctivae, diminished muscle 
strength of the extremities, erect posture, a straight spine 
without obvious deformities, symmetrical muscles and 
extremities, appropriate muscle strength of 3/5 bilaterally 
in all extremities, grossly intact cranial nerves 2-12, 
mildly unsteady proprioception and cerebellar function, a 
grossly preserved superficial touch, no reflexes elicited, 
good tandem, and a normal gait.  

At a May 2003 VA outpatient treatment session, the veteran 
reported having no energy.  In the following month, a 
refractive error evaluation provided diagnoses of myopia, 
astigmatism, and presbyopia.  

Later in June 2003, the veteran underwent a VA miscellaneous 
neurological disorders examination.  At that time, she 
complained of chronic fatigue in all parts of her body, 
hesitancy upon urination, numbness in her feet and hands, 
blurred vision, and chronic memory problems.  A neurological 
evaluation demonstrated alertness, orientation times three, 
short-term memory problems, intact right-left discrimination, 
intact naming ability, fluent speech, the ability to follow 
three-step commands appropriately, intact cranial nerves 
2-12, motor strength of 5/5 except for occasional give-way 
weakness, normal tone, slightly slowed movements, a fine 
postural tremor, normal finger-to-nose and heel-to-shin 
testing, a slightly wide-based and cautious gait with no 
spasticity, +2 deep tendon symmetrical reflexes bilaterally, 
and down-going toes bilaterally.  The examiner was uncertain 
as to whether the veteran has an active disease or if her 
symptoms are residuals of her existing lesions.  However, the 
examiner concluded that the previous diagnosis of multiple 
sclerosis seemed to be appropriate, particularly in view of 
the veteran's complaints of fatigue, blurred vision, tremors, 
and urinary and bowel urgency which are consistent with 
multiple sclerosis.  

At a July 2003 VA outpatient treatment session, the veteran 
reported experiencing, over the past two days, increased 
frequency and burning sensations upon urination.  At a 
separate VA outpatient treatment session conducted in the 
same month, the veteran reported having no change in her 
visual acuity since her last visit.  In particular, she 
denied experiencing any double or blurry vision.  The 
examiner concluded that the veteran "appears to be doing 
quite well from a visual standpoint."  

At a September 2003 VA outpatient treatment session, the 
veteran described visual difficulties; trouble understanding, 
concentrating, or remembering; problems with mobility and 
ambulation; and the need for assistance equipment including 
canes.  She denied needing any help with self care.  

In December 2003, the veteran underwent another VA 
miscellaneous neurological disorders examination.  At that 
time, she described blurred vision, bilateral leg weakness 
requiring the use of a cane, fatigue, and clumsiness of her 
hands due to poor sensation.  She denied having any problems 
voiding or any further problems with double vision.  

The examiner observed that the veteran was alert and not in 
distress and used a cane to steady herself rather than for 
support.  A physical examination demonstrated normal visual 
fields to confrontation, a normal funduscopic evaluation, 
pupils which are equal and reactive to light directly and 
consensually and which react to accommodation, normal eye 
movements in all quadrants without nystagmus, no evidence of 
intranuclear ophthalmoplegia, normal facial movement and 
sensation, normal hearing to the spoken voice, normal gaging 
and swallowing ability, normal sternocleidomastoid and 
trapezius, protrusion of the tongue in the midline, normal 
gait and station, no atrophy, no involuntary movements, 
normal strength in the upper and lower extremities, normal 
tone without evidence of clasp-knife rigidity or paratonia, 
stretch reflexes of 2+ in the upper and lower extremities, 
flexor plantar response, normal finger-to-nose and tandem 
gait, as well as normal sensation to cold, pinprick, touch, 
and vibration in the upper and lower extremities.  The 
examiner diagnosed multiple sclerosis and expressed her 
opinion that this service-connected disability is in 
remission.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

According to the applicable diagnostic code, disability from 
multiple sclerosis and its residuals may be rated from 
10 percent to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  Consideration will be 
given especially to psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., with reference to 
appropriate bodily system of the schedule.  Partial loss of 
use of one or more extremities from neurological lesions will 
be rated by comparison with the mild, moderate, severe, or 
complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a 
(2004).  The minimum rating for multiple sclerosis is 
30 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8018 (2004).  

According to the relevant criteria which rates impairment 
resulting from urinary frequency, evidence of a daytime 
voiding interval between two and three hours or of awakening 
to void two time per night warrants the grant of a 10 percent 
disability rating.  38 C.F.R. § 4.115a (2004).  The next 
higher evaluation of 20 percent requires evidence of a 
daytime voiding interval between one and two hours or of 
awakening to void three to four times per night.  Id.  The 
highest rating allowable pursuant to this criteria, 
40 percent, necessitates evidence of a daytime voiding 
interval less than one hour or of awakening to void five or 
more times per night.  Id.  

Furthermore, paralysis of the sciatic nerve results in foot 
dangles and drops, no possible active movement of muscles 
below the knee, and a weakening (or, very rarely, losing) of 
flexion of the knee.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2004).  In particular, evidence of mild incomplete 
paralysis of the sciatic nerve warrants the grant of a 
10 percent disability rating.  Id.  Evidence of moderate 
incomplete paralysis of the sciatic nerve will result in the 
award of a 20 percent disability evaluation.  Id.  Evidence 
of moderately severe paralysis of the sciatic nerve warrants 
the grant of a 40 percent disability rating.  Id.  The next 
higher disability evaluation of 60 percent requires evidence 
of severe incomplete paralysis of the sciatic nerve with 
marked muscular atrophy.  Id.  The highest disability rating 
allowable pursuant to this diagnostic code, 80  percent 
necessitates evidence of complete paralysis of the sciatic 
nerve.  Id.  

Throughout the current appeal, the veteran has described 
diffuse weaknesses requiring the use of a cane for 
ambulation, severe fatigue, vision loss, difficulty with 
lower extremities, and urinary urgency or incontinence.  See, 
e.g., May 2004 hearing transcript (T.) at 4-19.  The 
veteran's descriptions of this service-connected pathology 
are deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Importantly, however, the veteran's 
descriptions of her service-connected multiple sclerosis must 
be considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

The Board acknowledges the veteran's complaints.  Further, 
the Board notes that the claims folder contains multiple 
opinions consistently describing the veteran's multiple 
sclerosis as relapsing and remitting.  In particular, in a 
December 1998 report, the veteran's treating physician 
acknowledged that the veteran's overall condition was stable.  
Moreover, the examiner who conducted the December 2003 VA 
miscellaneous neurological disorders examination concluded, 
after reviewing the veteran's medical records, interviewing 
her, and examining her, that her multiple sclerosis is in 
remission.  

However, in June 1998, the veteran's treating physician 
expressed his opinion that the veteran "is considered 
completely disabled at this time due to her multiple 
sclerosis."  In October 1998, this doctor reiterated his 
opinion that the veteran is "medically completely disabled 
from all occupations due to her multiple sclerosis including 
[the] symptoms of gait instability, severe fatigue, cognitive 
impairment and depression."  Also, in May 1999, this 
physician concluded that the veteran is "slowly becoming 
progressively more disabled with her multiple sclerosis . . . 
[and] now suffers from a gait disorder, urinary difficulties, 
chronic constipation, as well as pain in her neck and low 
back."  Additionally, in June 1999, a physical therapist 
noted that the veteran would use a lightweight wheelchair 
when having to ambulate more than 75 feet and during 
exacerbations which render her "even less functional."  

As the Board has noted in this decision, disability from 
multiple sclerosis and its residuals may be rated from 
10 percent to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  Consideration will be 
given to complete or partial loss of use of one or more 
extremities from neurological lesions, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc., with reference to appropriate bodily 
system of the schedule.  38 C.F.R. § 4.124a (2004).  The 
minimum rating for multiple sclerosis is 30 percent.  
38 C.F.R. § 4.124a, Diagnostic Code 8018 (2004).  

A.  Urinary Frequency

At the May 2004 personal hearing conducted before the 
undersigned Veteran's Law Judge at the RO, the veteran 
described a progressive worsening of her urinary problems.  
T. at 18.  In particular, she reported having the need to 
wear pads and to urinate every half an hour (approximately 
20 times per day).  T. 7-9, 19.  According to the veteran's 
testimony, during the night, she gets up "all the time" to 
urinate.  T. 8.  

Relevant medical records included in the claims folder 
confirm the veteran's consistent treatment for, and 
evaluation of, urinary problems.  Specifically, a July 1998 
urodynamic evaluation demonstrated a neurogenic bladder with 
hyperreflexia and a suggestion of vesicle sphincter 
dyssynergia.  In January 2002, she reported having problems 
with her bladder.  In the following month, she requested 
diapers for incontinence.  Thereafter, at the VA 
miscellaneous neurological examination conducted in June 
2003, she complained of hesitancy upon urination.  The 
examiner concluded that the veteran's urinary urgency was 
consistent with her multiple sclerosis.  In July 2003, the 
veteran described increased frequency and burning sensations 
upon urination over the past two days.  

In view of the veteran's complaints of the need to urinate 
more often than once an hour, as well as the relevant medical 
evidence of record which reflects repeated treatment for 
urinary problems and which demonstrates that such symptoms 
are associated with her multiple sclerosis, the Board 
concludes that a 40 percent for urinary frequency, based upon 
evidence of a daytime voiding interval less than one hour or 
of awakening to void five or more times per night, is 
warranted.  38 C.F.R. § 4.115a (2004).  A higher rating, 
based upon urinary frequency, cannot be awarded pursuant to 
this regulation.  Id.  

Further, an evaluation greater than 40 percent based upon 
voiding dysfunction is not warranted.  See, 38 C.F.R. 
§ 4.115a (2004).  In particular, at the VA miscellaneous 
neurological examination conducted in December 2003, the 
veteran denied having any voiding problems.  

B.  Muscular And Neurological Pathology Of The Lower 
Extremities

At the May 2004 personal hearing, the veteran testified that, 
as a result of her multiple sclerosis, she experiences 
diffuse weakness, severe fatigue, as well as difficulty with 
lower extremities and uses a cane to walk.  T. at 4-5, 7, 12, 
19.  Relevant medical evidence included in the claims folder 
reflects complaints of difficulty with ambulation, dragging 
of the veteran's right leg, and chronic fatigue in July 1996.  
A neurological evaluation completed at that time demonstrated 
loss of smooth pursuit movements, a mild hemiparesis on the 
right, a mildly unsteady gait, and slight dragging of the 
right leg.  An evaluation completed in the following month 
confirmed a mildly unsteady gait.  

Although the veteran provided consistent complaints of 
unsteadiness of gait, some numbness in her feet, weakness, 
and severe fatigue between December 1996 and November 1997, 
neurological examinations were essentially normal except for 
mild diffuse generalized weakness in the lower extremities, 
down-going toes, and mild vibratory loss in the feet.  The 
veteran was found to have a normal gait and station.  

At the VA miscellaneous neurological examination conducted in 
March 1998, the veteran continued to complain of generalized 
fatigue, numbness and weakness in her leg which require 
crutches, as well as difficulty standing and walking.  The 
examiner observed that the veteran used a cane for 
ambulation.  A neurological examination was essentially 
normal except for generalized give-way weakness with 4/5 
strength and mild vibratory loss in the feet.  In particular, 
the veteran was found to have a normal gait and stance.  

Pain and paresthesia were shown in the veteran's lower 
extremities at a January 1999 examination.  The private 
physician who conducted this evaluation concluded that this 
pathology resulted from the veteran's multiple sclerosis.  

In June 1999, the veteran ambulated slowly with the use of a 
straight cane on level surfaces for short distances of only 
20-30 feet.  Her maximum distance was 75 feet, at which time 
she became fatigued and unsteady and displayed shortness of 
breath, muscle weakness, instability of her right lower 
extremity with buckling of the knee, and loss of balance due 
to the effects of multiple sclerosis.  The veteran reported 
using a wheelchair for longer distances and during 
exacerbations which render her "even less functional."  She 
also admitted independently performing her own personal care 
as well as light housekeeping with multiple rest periods.  

A subsequent neurological examination completed in April 2000 
was essentially normal, except for down-going plantars.  
Specifically, this examination also demonstrated 5/5 motor 
strength of the lower extremities, brisk deep tendon 
reflexes, and well-maintained coordination.  

A March 2003 VA outpatient treatment evaluation demonstrated, 
in pertinent part, symmetrical muscles and extremities, 
appropriate muscle strength of 3/5 bilaterally in all 
extremities, good tandem, and a normal gait.  A VA 
examination conducted in June 2003 included complaints of 
chronic fatigue in all parts of the body as well as numbness 
in the feet.  This evaluation also demonstrated motor 
strength of 5/5 except for occasional give-way weakness, 
slightly slowed movements, a slightly wide-based and cautious 
gait with no spasticity, +2 deep tendon symmetrical reflexes 
bilaterally, and down-going toes bilaterally.  The examiner 
concluded that the veteran's complaints of fatigue were 
consistent with multiple sclerosis.  

Thereafter, in September 2003, the veteran continued to 
experience problems with mobility and ambulation and to need 
assistance equipment including canes.  She denied needing any 
help with self care.  

At a December 2003 VA miscellaneous neurological examination, 
the veteran complained of fatigue as well as bilateral leg 
weakness requiring the use of a cane.  The neurological 
evaluation demonstrated normal gait and station, no atrophy, 
no involuntary movements, normal strength in the lower 
extremities, normal tone without evidence of clasp-knife 
rigidity or paratonia, stretch reflexes of 2+ in the lower 
extremities, flexor plantar response, normal tandem gait, and 
normal sensation to cold, pinprick, touch, and vibration in 
the lower extremities.  

As this discussion illustrates, the muscular and neurological 
pathology of the veteran's lower extremities has been 
manifested by loss of smooth pursuit movements, mild 
hemiparesis on the right, mild diffuse generalized weakness 
in the lower extremities, and mild vibratory loss in the 
feet.  However, the veteran has also been found to have a 
normal gait and station/stance, well-maintained coordination, 
and 5/5 motor strength in her lower extremities.  Relevant 
pathology shown on multiple evaluations has been consistently 
described as mild.  Consequently, the Board concludes that 
the veteran has only mild incomplete paralysis in her sciatic 
nerve.  Consequently, a 10 percent rating, but no higher, is 
warranted for the neurological problems of the veteran's 
lower extremities.  See, 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2004).  

C.  Gastrointestinal Symptoms

At a May 1999 private outpatient treatment session, the 
veteran complained of chronic constipation.  Thereafter, at 
the June 2003 VA miscellaneous neurological examination, the 
examiner concluded that the veteran's bowel urgency was 
consistent with her multiple sclerosis.  

Significantly, however, at no time during the current appeal 
has the veteran asserted that she experiences constant 
slight, or occasional moderate, leakage due to impairment of 
sphincter control.  Consequently, a separate compensable 
evaluation of 10 percent, based upon rectum and anus 
pathology, including in particular impairment of sphincter 
control, cannot be awarded.  See, 38 C.F.R. § 4.114, 
Diagnostic Code 7332 (2004).  

D.  Visual Problems

At the May 2004 personal hearing, the veteran testified that, 
as a result of her multiple sclerosis, she experiences 
blurred vision and that this pathology has worsened lately.  
T. at 4-6, 18.  According to the relevant medical evidence of 
record, the veteran initially sought eye treatment in June 
1994.  Specifically, at that time, she complained of 
new-onset blurred vision for the past two days as well as 
diplopia.  An examination demonstrated a bilateral 
internuclear opthalmoplegia and an early Marcus Gunn pupil in 
the right eye.  Subsequent medical records reflect continued 
complaints of blurred vision as well as objective evaluation 
findings of some loss of smooth pursuit movements in the eyes 
in November 1994, bilateral anterior visual pathway 
dysfunction and optic neuritis in January 1995, and full 
extraocular movements with some mild gaze evoked horizontal 
nystagmus on the left and right lateral gaze in November 
1997.  

Subsequent examinations, however, reflected essentially 
negative eye findings.  Specifically, a February 1998 
evaluation included the veteran's denial of any episodes of 
loss of vision as well as objective evaluation findings of no 
nystagmus or ataxia.  While a July 1998 eye examination 
demonstrated best corrected visual acuity of 20/30+ 
bilaterally (which the physician explained represented a 
change from the previous prescription), a subsequent 
evaluation in December 1998 reflected corrected distant 
visual acuity of 20/25 bilaterally, corrected near visual 
acuity of 20/20, no visual field loss, and no evidence of 
strabismus.  In fact, in December 1998, the private physician 
who had examined the veteran's eyes on multiple occasions 
noted that the veteran's past several visual examinations had 
been relatively stable.  

Although an April 2000 VA examination demonstrated a pillar 
involving the right optic disc (particularly between the 9 
o'clock and 11 o'clock positions), this evaluation also 
reflected intact gross and peripheral vision, no nystagmus, 
no diplopia, and normal range of extraocular movements.  
Importantly, a March 2003 VA outpatient treatment evaluation 
showed full visual fields by confrontation and non-congested 
conjunctivae.  

An examination completed at a July 2003 VA outpatient 
treatment session included the veteran's denial of any double 
or blurred vision as well as the examiner's conclusion that 
the veteran "appear[ed] . . . to be doing quite well from a 
visual standpoint."  

Also, at the December 2003 VA miscellaneous neurological 
examination, the veteran denied having any further problems 
with double vision.  A physical examination was normal with 
normal visual fields to confrontation, a normal funduscopic 
evaluation, pupils which are equal and reactive to light 
directly and consensually and which react to accommodation, 
normal eye movements in all quadrants without nystagmus, and 
no evidence of intranuclear ophthalmoplegia.  

As this relevant medical evidence illustrates, the veteran 
does not exhibit compensably disabling eye pathology 
associated with her multiple sclerosis.  Consequently, a 
separate compensable evaluation of 10 percent, based upon 
visual pathology specifically associated with the 
service-connected multiple sclerosis, cannot be awarded.  
See, 38 C.F.R. § 4.84a (2004).  

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's multiple sclerosis 
results in marked interference with her employment or 
requires frequent periods of hospitalization.  Rather, the 
Board notes that the percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that her multiple 
sclerosis results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  


ORDER

An initial disability rating of 40 percent for urinary 
frequency resulting from the service-connected multiple 
sclerosis is granted, subject to the regulations governing 
the award of monetary benefits.  

An initial disability rating of 10 percent for mild 
incomplete paralysis of the sciatic nerve resulting from the 
service-connected multiple sclerosis is granted, subject to 
the regulations governing the award of monetary benefits.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



